DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. The “measurement product by fusing data” could be fulfilled by correction data.  Para. 0096-0104 describes correction and prediction based on position and environmental parameters.  In addition, fusing data is broad and could incorporate many operators in terms of signal processing.  Examiner notes that final data being informed by parameters would be considered “fused”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)}{2) as being anticipated by Pettersson (US 2012/0219699).
With regard to claim 1, Pettersson discloses a method for printing a livery image (15) on a surface of an object (3) [target surface; Para. 0174] and for use in association with a motion platform [robot arm; Para. 0108], the method comprising the steps of:
[[ix]] acquiring data from a local sensing suite (6A) [sensor; Para. 0154];

[[xi]] creating a first measurement product by fusing said acquired data from said local sensing suite and said one or more global motion tracking devices to control the motion platform to move a printing module (1) [nozzle means; Para. 0126] across said surface [Fig. 1; See also Para. 0108]; and
[[xii)]] creating a second measurement product by fusing said acquired data from said local sensing suite and said one or more global motion tracking devices to control the timing of ejection of the print material from said printing module [computation means (8) controls or regulates the nozzle control mechanism (4) to control the expelling characteristics of nozzle means (1); Para. 0131-0132, See also Para. 0127; Fig. 1].
With regard to claim 2, wherein the local sensing suite comprises any one or combination of:
[[v]] one or more range sensors for acquiring range data of the surface [Para. 0156]; and
[[vi]] one or more relative motion sensors for measuring relative motion of the printing module with respect to the surface.
With regard to claim 3, wherein the local sensing suite comprises: one or more optical sensors for acquiring one of more images of the surface [Fig. 1].
With regard to claim 4, wherein the one or more relative motion sensors for measuring relative motion of the printing module with respect to the surface comprise any of one or more wheel encoders travelling on the surface, one or more non-contact optical sensors estimating relative position or velocity [Para. 0106], one or more non-contact capacitive sensors estimating relative motion, or a combination of thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US 2012/0219699) as applied to claim 1 above, and further in view of Rossell (US 2015/0197082).
With regard to claim 11, Pettersson discloses all the limitations of claim 1 but does not disclose wherein printing a livery image further comprises: i) controlling the mobile platform to move the printing module to follow a first path corresponding to a first swath of the plurality of swaths wherein a print material from the printing module is applied to form a first printed swath corresponding to the plurality of swaths; ii) determining a location for a next swath to be printed and aligning the next swath to be printed with the first printed swath; iii) controlling the printing module to follow a path corresponding to the next swath to be printed wherein the print material from the printing module is applied to form a next printed swath; and iv) and repeating steps ii) to iii) until the plurality of swaths have been printed to form a plurality of printed swaths.
However, Rossell teaches i) controlling the mobile platform to move the printing module to follow a first path corresponding to a first swath of the plurality of swaths wherein a print material from the printing module is applied to form a first printed swath corresponding to the plurality of swaths [printing a first swath across a print media in a print zone; Abstract]; ii) determining a location for a next swath to be printed and aligning the next swath to be printed with the first printed swath [determining a second position of printing a second swath; Abstract]; iii) controlling the printing module to follow a path corresponding to the next swath to be printed wherein the print material from the printing module is applied to form a next printed swath [printing the second swath across the print media in the print zone]; and iv) and repeating steps ii) to iii) until the plurality of swaths have been printed to form a plurality of printed swaths. [Abstract]

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the method of Rossell with the method of Pettersson in order to control the motion platform and improve image quality.

Allowable Subject Matter
Claims 5-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art does not teach or make obvious wherein creating a first measurement product by fusing said acquired data from said local sensing suite and said one or more global motion tracking devices comprises the step of: (xvii) constructing a 3D representation of the surface by said data from the range sensors; (xviii) computing a position and orientation of the printing module in the 3D representation of the surface; (xix) deriving a probabilistic quantification of said computed position and orientation of the printing module from one or more measuring characteristics of the one or more range sensors; (xx) deriving a probabilistic quantification of said measured position and orientation measurements of the printing module and the surface from one or more measuring characteristics of the global motion tracking devices, and calculating the position and orientation of the printing module relative to the surface from the position and orientation measurements of the printing module and the surface from the global motion tracking devices; and (xxi) merging the probabilistic quantification of the position and orientation of the printing module relative to the surface from the one or more range sensors and the probabilistic quantification of the position of the printing module relative to the surface from the global motion tracking devices.


motion tracking devices to control the timing of applying printing material from said printing module comprises the steps of: (ix) receiving one or more travel distance measurements from the one or more relative motion sensors in the local sensing suite; (x) fusing said travel distance measurements with the pose measurements of the printing module from the one or more of global motion tracking devices; (xi) generating a triggering pulse when said fused travel distance measurement is equal to or greater than a predetermined travel distance; and (xii) sending the triggering pulse to the printing module wherein the triggering signal controls the printing heads to apply the printing material.
Claims 7-10 are objected to because the prior art does not teach or make obvious controlling a motion platform to move comprising the step of: computing an error between said first measurement product and a desired position, orientation, and velocity of said printing module relative to said surface; and applying a plurality of motion correcting commands to the motion platform to correct said errors in the position, orientation, and velocity of the printing module relative to said surface.
Claim 12 is objected to because the prior art does not teach or make obvious wherein applying a printing material from a printing module to form a next printed swath comprises applying the printing material to a plurality of regions in close proximity to a one or more boundaries of a first swath at a reduced intensity whereby the path of a next swath to be printed is shifted to allow for overlap between the first printed swath and the next printed swath.
Claims 13-14 are objected to because the prior art does not teach or make obvious wherein determining the location for the next swath to be printed and aligning the next swath to be printed to a first printed swath comprises the steps of: determining a plurality of boundaries of said first printed swath; computing a path shift for printing the next swath to be printed from said boundaries of said first 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853